         Case 1:21-cr-00075-RDM Document 17 Filed 02/15/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



UNITED STATES                                   :
                                                :
 v.                                             :
                                                :          Crim. No. 21-CR-0075(RDM)
MATTHEW RYAN MILLER,                            :
                                                :
       Defendant.                               :


       SECOND SUPPLEMENT TO DEFENDANT’S AMENDED MOTION FOR
           MODIFICATION OF PRETRIAL DETENTION ORDER AND
              MEMORANDUM OF POINTS AND AUTHORITIES

              Defendant Matthew Ryan Miller (“Miller”), by and though undersigned counsel,

hereby submits this Second Supplement to his Amended Motion for Modification of Pretrial

Detention Order and respectfully moves this Honorable Court to consider the attached letters

when ruling upon his Motion.

Dated: Washington, DC
       February 15, 2021                    BALAREZO LAW

                                                   /s/
                                     By:    ____________________________________
                                            A. Eduardo Balarezo, Esq.
                                            D.C. Bar # 462659
                                            400 Seventh Street, NW
                                            Suite 306
                                            Washington, DC 20004
                                            Tel. 202-639-0999
                                            Fax. 202-639-0899

                                            Counsel for Defendant Matthew Miller
         Case 1:21-cr-00075-RDM Document 17 Filed 02/15/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on this 15th day of February 2021, I caused a true and

correct copy of the foregoing Supplement to Defendant’s Amended Motion for Modification of

Pre-Trial Detention Order and Memorandum of Points and Authorities in Support Thereof to be

delivered to the parties in this matter via Electronic Case Filing (ECF).


                                                            /s/
                                                      ______________________________
                                                      A. Eduardo Balarezo




                                                 2
